Case 1:19-cv-01080-RM-MEH Document 70 Filed 01/24/20 USDC Colorado Page 1 of 2
Appellate Case: 19-1489       Document: 010110294638         Date Filed: 01/24/2020      Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                             Tenth Circuit

                               FOR THE TENTH CIRCUIT                             January 24, 2020
                           _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
   POPSOCKETS LLC,

          Plaintiff - Appellee,

   v.                                                            No. 19-1489
                                                     (D.C. No. 1:19-CV-01080-RM-MEH)
   LORA SUZANNE WILCOX; BRADLEY                                   (D. Colo.)
   JAMES WILCOX,

          Defendants - Appellants.
                         _________________________________

                                        ORDER
                           _________________________________

          This appeal was opened on December 31, 2019. By order entered January 2, 2020,

  the court directed the appellants to respond to a challenge to our jurisdiction to consider

  their appeal at this time. See 10th Cir. R. 27.3(B). In the January 2 order, we provided

  two reasons why it appears this court lacks jurisdiction to consider the instant premature

  appeal. We directed the appellants to file a memorandum brief responsive to our

  jurisdictional challenge by January 16, 2020 and warned the appellants that not filing a

  memorandum brief could result in dismissal of the appeal for lack of prosecution. Id.

  42.1.

          On January 16, 2020, the appellants submitted what appears to be their opening

  brief addressing the merits of the order they attempted to appeal. Because merits briefing

  was expressly suspended by our January 2 order, the court noted our receipt of their
Case 1:19-cv-01080-RM-MEH Document 70 Filed 01/24/20 USDC Colorado Page 2 of 2
Appellate Case: 19-1489       Document: 010110294638         Date Filed: 01/24/2020      Page: 2



  merits brief but did not file it. The submitted brief does not address either of the two

  appellate jurisdictional concerns raised in our January 2 order.

         The time within which the court directed the appellants to respond to the

  jurisdictional challenge has now expired, and the appellants have not submitted any

  additional documents to the court, responsive to the court’s jurisdictional challenge or

  otherwise. Accordingly, the appeal is dismissed for lack of prosecution pursuant to Tenth

  Circuit Rule 42.1. A copy of this order shall stand as and for the mandate of this court.


                                                 Entered for the Court
                                                 CHRISTOPHER M. WOLPERT, Clerk


                                                 by: Lara Smith
                                                     Counsel to the Clerk




                                                   2
